DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 2 December 2021.  Claims 1, 4, 8, 11, 15 and 16 have been amended.  Claims 1-20 are currently pending and have been examined.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   


Under 35 U.S.C 101

Step 1:
Step 2A- prong 1: the claims does not recite any of the judicial exception enumerated in the 2019 PEG.  For instances, the claims do not recite a metal process because the claims under its broadest reasonable interpretation dos not cover performance in the mind but for recitation of generic computer components.   For example, the for each received plurality of objects associated with digital asset and respective threshold that identifies the likelihood that the respect media content will be selected whine display on the user device “modifying the respective threshold on the user history data that is accessible to the client devices locally to produce respect modified threshold and identify a particular objects based on the modified thresholds of the plurality of objects for displying on display device and providing filtered feedback information to the server devices associated with media content”.  The filtered feedback information omits user history data. This provides a specific improvement in the interest privacy protection by conducting the advertisement auction locally on the client device.  The claim as a whole integrates the mental process into a practical application. Thus, the claims are eligible because they are not directed to the recited judicial exception.


The following references are the closet to the applicants’ claimed limitation. 

Turakhia (US Pub., 2010/0169176 A1) discloses a method and system for disply advertisement on a client computing devices (abstract) in paragraph [0012], discloses the client computing system my comprises a behavior track 110 which is in communication with independent  third party client application installed the client computing system.  The behavioral taker 110 is responsible for collecting user behavior information on 

Valdez (US Pub., No., 2010/0293566 A1) discloses a method includes receiving a transport stream, the transport stream includes a content identifier associated with an instance of media content. Valdez in figure 1, 110-115 and paragraphs [0008]-[0012], discloses customer premises 101, content processing device 110 is generally a specialized  device, e.g., a set top box STB or similar devices [ at a client devices]:  In paragraph [0008], a content provider [server device] provide media content to a consumer premises 101 [at client devices],  receives the data signal includes a multitude of data and instruction , including timing information, commercial insertion information, and content identifier  associated with one or more instance of media content [receiving plurality objects associated with respective digital asset] and paragraph [0030], discloses a viewing requirement can be a set of criteria that determines what constitutes a threshold likelihood or probability as to whether user 102 experienced or skipped an instance of media content [threshold that identifies  a respective likelihood that  the respective media content will  be selected]  paragraph [0011], discloses content processing devices 110 is generally a specialized devise e.g., set top box (STB) or similar devise for requiting a receiving 

Murphy, JR (US Pub., No., 2015/0227883 A1) discloses system and methods may create and deliver digital asset associated with product.  In paragraph [0093], discloses the digital asset and associated digital content may be delivered along with tracking notifications sent in response to the recipient entering the tracking number or scanning product identification.

Francis et al (US Pub., 2013/0080330 A1) discloses an auction module and one or more private bidding modules operate within a client system to select information items for presentation to users. Users' privacy is protected because the auction module and private bidding modules operate autonomously in the client system in conducting auctions, selecting information items for possible presentation, and submitting bids, so that outside entities never access private user information (abstract).


However, none to the above reference teach:  by the client devices: for each for each object of the plurality of objects: modifying the respective threshold based on user history data that is accessible to the client device to produce a respective modified; and identifying the particular object of the plurality objects based on the respective modified threshold of the plurality objects for providing feedback to the server device, wherein feedback omits user history data.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SABA DAGNEW/Primary Examiner, Art Unit 3682